As filed with the U.S. Securities and Exchange Commission on September 15, 2009 File No. 811-7440 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. 24 (X) Dimensional Emerging Markets Value Fund Inc. (Exact Name of Registrant as Specified in Charter) 6300 Bee Cave Road, Building One Austin, Texas 78746 (Address of Principal Executive Offices) (512) 306-7400 (Registrants Telephone Number, including Area Code) Catherine L. Newell, Esq. Dimensional Fund Advisors LP 6300 Bee Cave Road, Building One Austin, Texas 78746 (Name and Address of Agent for Service) Please Send Copies of Communications to: Mark A. Sheehan, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 DIMENSIONAL EMERGING MARKETS VALUE FUND INC. Part A < R> September 15, 2009 Introduction DIMENSIONAL EMERGING MARKETS VALUE FUND INC. (the Fund), 6300 Bee Cave Road, Building One, Austin, TX 78746, (512) 306-7400, offers its shares to other investment companies and institutional investors. The investment objective of the Fund is to seek long-term capital growth through investment in emerging market equity securities. Shares of the Fund are issued solely in private placements pursuant to available exemptions from registration under the Securities Act of 1933, as amended (Securities Act). This Part A of the Funds registration statement (Part A) does not constitute an offer to sell, or the solicitation of an offer to buy, any security to the public within the meaning of the Securities Act. TABLE OF CONTENTS Page DIMENSIONAL EMERGING MARKETS VALUE FUND INC. 1 I NVESTMENT O BJECTIVE AND P OLICIES 1 F UND C HARACTERISTICS AND P OLICIES 1 P ORTFOLIO C ONSTRUCTION 3 SECURITIES LOANS 4 PRINCIPAL RISKS 5 M ARKET R ISK 5 S MALL C OMPANY R ISK 5 F OREIGN S ECURITIES R ISK 5 E MERGING M ARKETS R ISK 5 F OREIGN C URRENCIES AND R ELATED T RANSACTIONS 7 B ORROWING 7 D ERIVATIVES 7 F UTURES C ONTRACTS AND O PTIONS ON F UTURES 8 S ECURITIES L ENDING 8 MANAGEMENT OF THE FUND 8 C ONSULTING S ERVICES 10 DIVIDENDS, CAPITAL GAIN DISTRIBUTIONS AND TAXES 10 PURCHASE OF SHARES 12 C ASH P URCHASES 12 I
